Citation Nr: 1034660	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a lumbar spine disorder.

2.  Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES

Appellant and O. P.



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In February 2009, a hearing before a Decision Review Officer 
(DRO) at the RO was held.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder was 
denied in an unappealed rating decision issued in August 1967.

2.  Subsequently received evidence is not cumulative or redundant 
of the evidence previously of record, relates to an unestablished 
fact necessary to substantiate the Veteran's service connection 
claim, and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's current lumbar spine disability was not 
incurred until many years after service and has not been 
medically related to service.

4.  The Veteran currently has no service-connected disabilities.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for a lumbar spine disorder.  
38 U.S.C.A. §§ 5108, 7105(c), (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  A lumbar spine disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Also, for a claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as the 
evidence necessary to substantiate the element or elements of 
service connection found to be unsubstantiated in the previous 
denial.  The failure to provide this notice prior to the 
adjudication of a veteran's claim generally constitutes 
prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  However, given the favorable action taken below with 
respect to the Veteran's petition to reopen a previously denied 
claim, any failure to provide adequate notice in this regard is 
not prejudicial to the Veteran in this case.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in March 2006 and September 2006 pre-rating 
letters, the RO provided notice to the Veteran explaining what 
information and evidence was needed to substantiate the claim for 
service connection, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; these letters also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations.  The January 2007 rating decision 
reflects the initial adjudication of the claim after issuance of 
these letters.  Hence, the March and September 2006 letters-
which meet the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meet the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, Social Security Administration (SSA) records, and the 
report of a February 2009 VA examination.  Also of record and 
considered in connection with the appeal is the transcript of the 
Veteran's February 2009 DRO hearing, along with various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board finds that no additional RO action to 
further develop the record is warranted.

In connection with the claim for a TDIU, the Veteran and his 
representative have been notified of the reasons for the denial 
of the claim, and have been afforded the opportunity to present 
evidence and argument with respect to this claim.  The Board 
finds that these actions are sufficient to satisfy any duties to 
notify and assist owed the Veteran.  As will be explained below, 
this claim lacks legal merit.  As the law, and not the facts, is 
dispositive of this claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a matter).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate his service connection claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with either of 
the claims.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of either of the 
matters on appeal at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Although, in this case, the RO has adjudicated the Veteran's 
claim of entitlement to service connection for a lumbar spine 
disability on the merits, the Board must determine on its own 
whether new and material evidence has been submitted to reopen 
this claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

Entitlement to service connection for a back condition was denied 
in an unappealed RO decision issued in August 1967.  The basis of 
the denial was that, although the Veteran was treated for 
contusion of paraspinal muscle in September 1955, X-ray of the 
lumbosacral spine disclosed no evidence of facture or any 
pathology, on conclusion of treatment he was discharged to duty 
fit for same, and the report of examination at discharge 
disclosed no musculoskeletal defects.

The subsequently received evidence includes a June 2006 private 
treatment record indicating a diagnosis of degenerative disc 
disease of the lumbar spine, which was noted to have been a 
problem since 1955.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it indicates that the 
Veteran has a current lumbar spine disability that might be 
related to service, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is new 
and material and reopening of the claim is in order.

III.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, for certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed period 
following discharge from service; the presumptive period for 
arthritis is one year.  38 C.F.R. § 3.307, 3.309(a).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, service treatment records indicate that the Veteran 
was treated on two occasions in September 1 and 2, 1955, for back 
pain and pain in the right leg after being in a motor vehicle 
accident.  Physical examination showed marked splintering of the 
back with loss of motion in all directions and tenderness over 
the spine, and swelling above the right iliac.  The Veteran was 
prescribed bed rest.  X-rays of the lumbosacral spine did not 
reveal evidence of a fracture or any pathology.  It was noted 
that the Veteran had been put on bed rest and symptomatic 
therapy, and had had steady improvement in condition.   On 
September 14, 1955, the Veteran's diagnosis was changed to 
contusion of the paraspinal muscle.  On September 15, 1955, he 
was discharged to duty fit for same.  Service treatment records 
reflect no further back treatment.  The report of the Veteran's 
January 1956 examination for separation from service indicates a 
normal clinical evaluation of the spine and musculoskeletal 
system, with no back problems noted.

After separation, the Veteran filed a claim of service connection 
for a back disorder in August 1967, which was denied in an August 
1967 rating decision.

A November 1991 private treatment record indicates that the 
Veteran was involved in a motor vehicle accident in July 1990, 
that he had missed approximately six months of work as the 
result, and that he continued to complain of low back 
symptomatology, including low back pain radiating to the right 
leg.  

A November 1992 private treatment record indicates that the 
Veteran was involved in a motor vehicle accident in July 1990, at 
which time he sustained a whiplash-type mechanism injury of the 
head, neck and low back.  It was noted that, since the accident, 
the Veteran had complained of low back pain with bilateral 
lumbosciatica, following intermittently the L5-S1 type dermatoma.

A September 1993 SSA record indicates that the Veteran reported 
that, from 1968 to the present, he had worked as a laborer doing 
bridgework construction, and that his job duties included 
climbing, using a jackhammer to break concrete, lifting bags of 
concrete and sand, sandblasting, some touch up painting, and 
mixing, pouring and spreading concrete. 

An October 1993 private examination report again referenced the 
July 1990 motor vehicle accident, noting that, as a result, the 
Veteran ultimately underwent a disc excision in January 1993.  
The examiner opined that, as a consequence of the surgery, his 
back would not take the heavy labor work that he did prior to the 
accident.  

A January 1994 Department of Labor Division of Disability 
Determinations evaluation indicates that the Veteran reported 
that he sought medical disability due to a back injury that 
occurred in July of 1991, which was attributed to a motor vehicle 
accident in which he was involved.  

A February 2003 private treatment record reflects treatment for 
ongoing complaints of pain in the low back with extension into 
the bilateral lower extremities, which he had had for 
approximately ten years.  It was noted that the Veteran had a 
history of being involved in a motor vehicle accident many years 
before, with ongoing complaints of pain in the low back.  It was 
also noted that he had experienced another motor vehicle accident 
in July 2002, and that, since that time, his low back symptoms 
had been exacerbated.  

In February 2006, the Veteran filed the claim to reopen his 
previously denied service connection claim for a lumbar spine 
disability. 

A June 2006 private treatment record includes the Veteran's 
reports that his back had bothered him since 1955.  He was 
assessed as having degenerative disc disease of the lumbar spine, 
noted to have been a problem since 1955.

An employment history submitted by the Veteran in September 2006 
indicates that the Veteran had worked in construction from 
approximately 1968 to 1992.

During the February 2009 DRO hearing, the Veteran testified that, 
after his in-service automobile accident, he was in traction for 
about a month, came back to light duty for about a month, and 
then went back to his regular job.  He testified that he 
continued to have back pain during service and took Aspirin, but 
that he did not complain because he did not wish to get out of 
duty.  He also testified that he had worked in pain for years, 
that a car accident in the early 1990s aggravated his back 
condition, and that, after such accident, he began seeing doctors 
for his back.  He furthermore testified that he had stated to 
doctors that he had had a previous back injury, and that the 
doctors told him that the old injury was partly responsible for 
his current back condition.

At a February 2009 VA examination, the Veteran denied any 
surgeries to his low back or lumbar spine, and reported that he 
had worked in construction for 20 years with no restrictions, but 
had stopped working in September 1994 due to low back pain.  It 
was noted that he had worked full duty in his occupation with no 
restrictions until 1994.  The Veteran was diagnosed as having 
lumbar strain, moderately to severely active at the time of 
examination, with range of motion abnormalities and radiculopathy 
of the lower extremities, mildly to moderately active at the time 
of examination.  The VA examiner opined that the Veteran's 
current low back condition was not caused by or the result of his 
military service, based on the history and physical examination 
of the Veteran and review of the claims folder, and the fact that 
the Veteran's exit physical on discharge in January 1956  
revealed normal lumbar spine and neurological examinations.  The 
examiner stated that his medical opinion was also based on the 
fact that the Veteran had worked full duty in construction for 
approximately 20 years after his discharge.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the Veteran's claim for a 
lumbar spine condition must be denied. 

The evidence does not establish that the Veteran incurred a 
chronic lumbar spine disability in service.  Service treatment 
records indicate that, between September 1 and September 15, 
1955, following an automobile accident, the Veteran was treated 
for back pain with marked splintering of the back, loss of motion 
in all directions, tenderness over the spine, and swelling above 
the right iliac.  He was ultimately diagnosed as having a 
contusion of the paraspinal muscle and prescribed bed rest.  
However, September 2, 1955, X-rays of the lumbosacral spine did 
not reveal evidence of a fracture or any pathology, steady 
improvement was noted with approximately two weeks of bed rest 
and symptomatic therapy, and, on September 15, 1955, the Veteran 
was discharged to duty fit for same.  Service treatment records 
reflect no further back treatment, and the Veteran's January 1956 
separation examination indicates a normal clinical evaluation of 
the spine and musculoskeletal system, with no back problems 
noted.

Also, the record does not reflect any chronicity of 
symptomatology related to the back following service.  The Board 
notes the Veteran's assertions and testimony during the February 
2009 DRO hearing that, although he worked for years, he did so in 
pain.  The Board also notes his testimony that, although he had 
had a car accident in the early 1990s, such accident merely 
aggravated his previous back condition, and that doctors had told 
him that his in-service injury was partly responsible for his 
current back condition.  In this regard, the Board notes that the 
Veteran is competent to identify continuity of such 
symptomatology as back pain.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (where a disability may be diagnosed by its unique and 
readily identifiable features, the presence of disability is not 
necessarily a determination "medical in nature," and may be 
capable of lay observation). 

In this case, the evidence does not support the Veteran's 
assertions or testimony as to continuous symptomatology.  While 
the Veteran first filed a claim of service connection for a back 
condition in August 1967, there is no evidence of any lumbar 
spine symptomatology at that time.  Rather, the first indication 
of any lumbar spine problems in the post-service record is 
contained in those reports  following the Veteran's July 1990 
automobile accident, which occurred nearly 35 years after his 
period of service.  In this regard, the Board notes that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, these records-including the November 1991, November 
1992 and October 1992 private treatment records, and the January 
1994 Department of Labor Division of Disability Determinations 
evaluation-indicate that the Veteran's back problems were the 
result of the July 1990 automobile accident.  Furthermore, a 
February 2003 private treatment record indicates that the 
Veteran's low back pain had a history of approximately ten years, 
and that he experienced another motor vehicle accident in July 
2002, which exacerbated his low back symptoms.  None of the 
records from this time period indicate that the Veteran's back 
problems were related to service.  The first time in the medical 
record that the Veteran related his back problems to his period 
of service was in June 2006, after he filed his March 2006 claim 
for service connection, when he was assessed as having 
degenerative disc disease of the lumbar spine, which was noted to 
have been a problem since 1955.  

Furthermore, the record reflects that, prior to his July 1990 
automobile accident, the Veteran had worked in construction for 
over 20 years, with his most recent job as a laborer performing 
bridge construction.  In this regard, the September 1993 SSA 
record indicates that the Veteran reported that his job duties 
prior to July 1990 included climbing, using a jackhammer to break 
concrete, lifting bags of concrete and sand, sandblasting, and 
mixing, pouring and spreading concrete.  The physical nature of 
such work, along with the length of time that the Veteran was 
employed doing it, tends to show that the Veteran did not have a 
lumbar spine condition prior to the time he began to perform such 
work.

The numerous medical records between November 1991 and February 
2003 indicating that the Veteran's back problems were the result 
of a July 1990 automobile accident, and the evidence of the 
Veteran's job requirements for more than 20 years preceding such 
accident, weigh heavily against the Veteran assertions that his 
current back problems were continuous from the time of his 
service and were merely exacerbated by the July 1990 car 
accident.  Accordingly, the Board does not find such assertions 
to be credible or persuasive evidence.

Moreover, the opinion of the February 2009 VA examiner, which is 
only competent, persuasive medical opinion of record, weighs 
against the Veteran's claim.  The February 2009 VA examiner 
opined that the Veteran's current low back condition was not 
caused by or the result of his military service, noting the fact 
that the Veteran's exit physical on discharge in January 1956 
revealed normal lumbar spine and neurological examinations, and 
that the Veteran had worked full duty in construction for 
approximately 20 years after his discharge from service.  Such 
opinion was based on the history and physical examination of the 
Veteran and review of the claims file, and the Board finds the 
rationale on which the opinion is based to be consistent with the 
evidence of record.

Conversely, there is no competent and persuasive evidence 
indicating a medical nexus between the Veteran's current lumbar 
spine condition and his service.  In this regard, the Board notes 
the June 2006 private treatment record indicating that the 
Veteran reported that his back had bothered him since 1955, and 
that he was assessed as having degenerative disc disease of the 
lumbar spine, noted to have been a problem since 1955.  However, 
there is no indication that such assessment was based on anything 
but the Veteran's reported history that his back had bothered him 
since 1955.  In this regard, the Board notes that a bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Furthermore, as discussed above, the Board finds that 
the Veteran's assertions that his current back problems have been 
continuous from the time of his service not to be credible.  
Therefore, the June 2006 private treatment record indicating 
degenerative disc disease of the lumbar spine, noted to have been 
a problem since 1955, is not considered persuasive evidence of a 
nexus between the Veteran's current lumbar spine condition and 
his service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(an opinion based on an inaccurate factual premise has no 
probative value); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993). 

Finally, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  However, while the Veteran might believe that 
his current back disability was caused by his in-service injury 
in September 1955, due to the passage of time, the Veteran's work 
history, and his history of post-service back injury, the 
question of causation extends beyond an immediately observable 
cause-and-effect relationship.  As such, the Veteran is not 
competent to address etiology in the present case.

For all the foregoing reasons, the Board finds that the claim of 
service connection for a lumber spine disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  

IV.  TDIU
 
Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  

In exceptional circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2009).  The central inquiry is "whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability."  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As discussed above, the Board is denying the Veteran's service 
connection claim in this case, and the record reflects that he 
has no other service-connected disabilities.  Because the Veteran 
has no service-connected disabilities, there is no legal basis 
for a TDIU.

As the law is dispositive of this claim, it must be denied for 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

New and material evidence having been received, the claim for 
service connection for a lumbar spine condition is reopened; to 
this extent only, the appeal is granted.

Service connection for a lumbar spine condition is denied.

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


